Case: 16-60072      Document: 00514015561         Page: 1    Date Filed: 06/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 16-60072                                  June 1, 2017
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
SANTIAGO A. MORALES, also known as Santiago Antonio Campos Morales,
also known as Santiago Antonio Campos-Morales,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,


                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A095 010 870


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Santiago A. Morales, a native and citizen of El Salvador, has filed a
petition for review of the decision of the Board of Immigration Appeals (“BIA”)
dismissing the appeal of his removal order.               We review the BIA’s legal
conclusions de novo and its factual findings for substantial evidence.
Carranza-De Salinas v. Holder, 700 F.3d 768, 772 (5th Cir. 2012). We will


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60072    Document: 00514015561     Page: 2   Date Filed: 06/01/2017


                                 No. 16-60072

review the decision of the immigration judge (“IJ”) only if it “has some impact
on the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
      Morales argues that he received ineffective assistance of counsel and
should now be permitted to apply for asylum, withholding of removal, and
relief under the Convention Against Torture. The BIA dismissed Morales’s
ineffective assistance of counsel claim because Morales did not comply with the
procedural requirements set forth in Matter of Lozada, 19 I. & N. Dec. 637 (BIA
1988), which require strict compliance. See Hernandez-Ortez v. Holder, 741
F.3d 644, 647 (5th Cir. 2014). Regardless, Morales’s brief does not address the
BIA’s conclusion that he failed to comply with the Lozada requirements, and
we therefore consider the issue to be abandoned. See Bright v. Holder, 649
F.3d 397, 399 n.1 (5th Cir. 2011).
      Morales also argues that the IJ erred in determining that he was barred
from seeking an adjustment of status, asserting that he enjoys constitutional
protections and presents no public danger. Morales did not argue this issue in
his appeal brief to the BIA. “[W]e ‘may review a final order of removal only if
. . . the alien has exhausted all administrative remedies available to the alien
as of right.’” Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009) (quoting 8
U.S.C. § 1252(d)(1)). Because Morales did “not first raise the issue before the
BIA, either on direct appeal or in a motion to reopen,” we lack jurisdiction to
review the IJ’s conclusion that he cannot qualify for adjustment of status. Id.
at 318–19.
      Finally, Morales asks us to reconsider our earlier ruling denying him a
stay of deportation during the pendency of his appeal. Morales did not meet
the standard for granting a stay of deportation. See Ignacio v. I.N.S., 955 F.2d
295, 299 (5th Cir. 1992). The motion is DENIED. Morales’s petition for review
is DENIED IN PART and DISMISSED IN PART for lack of jurisdiction.



                                       2